          Case 1:20-cv-03058-CM Document 41 Filed 05/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NATURAL RESOURCES DEFENSE COUNCIL,
 ENVIRONMENTAL JUSTICE HEALTH ALLIANCE, PUBLIC
 CITIZEN, CATSKILL MOUNTAINKEEPER, CENTER FOR
 COALFIELD JUSTICE, CLEAN WATER ACTION, COMING
 CLEAN, FLINT RISING, INDIGENOUS ENVIRONMENTAL
 NETWORK, JUST TRANSITION ALLIANCE, LOS
 JARDINES INSTITUTE, SOUTHEAST ENVIRONMENTAL
 TASK FORCE, TEXAS ENVIRONMENTAL JUSTICE
 ADVOCACY SERVICES, WATER YOU FIGHTING FOR,
 WEST HARLEM ENVIRONMENTAL ACTION, INC.,
                                                                         No. 20 Civ. 3058 (CM)
                               Plaintiffs,
                                                                         NOTICE OF
                       v.                                                CROSS-MOTION

 ASSISTANT ADMINISTRATOR SUSAN PARKER BODINE,
 ADMINISTRATOR ANDREW WHEELER, UNITED STATES
 ENVIRONMENTAL PROTECTION AGENCY,

                               Defendants.


       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in

Opposition to Plaintiffs’ Motion for Summary Judgment and in Support of Defendants’ Cross-

Motion for Summary Judgment, Defendants’ Response and Counter-Statement of Material Facts

Pursuant to Local Civil Rule 56.1(b), the Declaration of Lawrence E. Starfield, and the Declaration

of Anne Idsal, Defendants Susan Parker Bodine, Andrew Wheeler, and the United States

Environmental Protection Agency, by their attorney, Geoffrey S. Berman, United States Attorney

for the Southern District of New York, hereby move this Court for an order granting summary

judgment to Defendants pursuant to Rule 56 of the Federal Rules of Civil Procedure.
        Case 1:20-cv-03058-CM Document 41 Filed 05/29/20 Page 2 of 2



Dated: May 29, 2020
       New York, New York
                                         Respectfully Submitted,

                                         GEOFFREY S. BERMAN
                                         United States Attorney of the
                                         Southern District of New York

                                   By:    /s/ Lucas Issacharoff
                                         RACHAEL DOUD
                                         LUCAS ESTLUND ISSACHAROFF
                                         Assistant United States Attorney
                                         86 Chambers Street, Third Floor
                                         New York, New York 10007
                                         Tel.: (212) 637-3274/2737
                                         Fax: (212) 637-2702
                                         Email: rachael.doud@usdoj.gov
                                         E-mail: lucas.issacharoff@usdoj.gov




                                     2
